DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment filed 7/15/2021. Note the finality of the previous office action mailed on 5/20/2021 has been withdrawn.

Election/Restrictions
Applicant’s election without traverse of Species B (Figures 19-40) in the reply filed on 11/20/2020 is acknowledged.
This application is in condition for allowance (see below) except for the presence of Claim 18 directed to a non-elected Species without traverse.  Accordingly, Claim 18 has been cancelled.
Claims 1-15, 17 and 19-21 were pending and now allowed (see below).
Claims 16 and 18 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In the Claims:
	-Claim 18 has been cancelled.

Allowed Claims / Reasons For Allowance
Claims 1-15, 17 and 19-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 	
Regarding Claims 1, 19, and 20, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. 
Attention can be brought to the disclosures of Eskaros (US PGPUB 2009/0095791), Vendely (US PGPUB 2017/0055981) and Harris (US PGPUB 2020/0015817) which are viewed as the closest prior art references. 
Regarding Claim 1, none of the prior art references disclose the combination of claimed features including a buttress applier cartridge comprising a housing defining a gap along a longitudinal axis wherein the gap is configured to receive the end effector, a platform which increases in thickness from the proximal to distal platform portions and the platform comprising a greater stiffness at the proximal platform portion than the distal platform portion, and an opening, configured to receive a curved tip of the end effector, extending transverse to the longitudinal axis, across a thickness of the platform, and extending from a first side to a second side of the applier cartridge.
When considering Eskaros, Eskaros discloses several features of the claimed invention (see Non-Final Rejection mailed on 1/11/2021) including an applier cartridge Eskaros fails to at least disclose the platform comprising the thickness and stiffness arrangements as claimed. Further, while it is noted that Vendely teaches a platform (820; Figure 52) that increases in thickness from the proximal portion to the distal portion (See Figure 52; Para. 0390-0391), and it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the platform of Eskaros to comprise such a thickness arrangement as taught by Vendely to allow the platform to comprise a profile complementary to a closure profile of the end effector and thereby increase the likelihood of successful adhesion of the buttress as taught by Vendely (see Para. 0391), the combination of references would not result in an applier cartridge as claimed as the neither reference teaches the stiffness of the proximal platform portion being greater than that of the distal platform portion. Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the platform of Eskaros to include such stiffness without the use of improper hindsight drawn from Applicant’s disclosure which mentions the stiffness arrangement is beneficial for initial compression of the distal platform portion to require less compressive force than the proximal end thereof (see Paras. 000150-000151). 
 Note that the thickness and stiffness limitations are interpreted as based on the stand-alone properties/configuration of the platform without the end effector being applied/clamped thereto. 
Further when considering Harris, Harris discloses several of the claimed features (See Figure 21) including an applier cartridge (710) including an opening (formed from cavities 732, 736) configured to receive a curved tip (314) of an end effector, extending transverse to a longitudinal axis, across a thickness of a platform (718), and extending from a first side to a second side of the applier cartridge (see Para. 0101). However, Harris fails to explicitly disclose the platform comprising the thickness and stiffness arrangement as claimed and as noted above, while Vendely discloses the thickness arrangement, none of the prior art references disclose the thickness and stiffness arrangement of a single platform as claimed. 
Therefore, the claimed invention of Claim 1 is viewed as allowable over the prior art. 
 
Regarding Claim 19, the prior art referenced above disclose essentially all elements of the claimed invention, however, none of the prior art references disclose an opening that extends transversely relative to a longitudinal axis of the housing, and extending across a thickness of the buttress applier cartridge from a first side to a second side thereof and having a tapered alignment feature defined by an edge of the opening which is configured to guide the curved tip into the opening. Eskaros and Harris disclose opening similar to that as claimed (see explanation of Claim 1 above) but neither disclose the opening comprising the tapered alignment feature defined by the edge thereof and there would not have been any motivation to have further incorporated such a feature into either reference without the use of improper hindsight. 
Therefore, these features, in combination with the remaining features of Claim 19, render the claimed invention of Claim 19 allowable over the prior art. 

While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding Claim 20, Vendely is the closest prior art of record and discloses most of the claimed features (as outlined in the Non Final Rejection mailed on 1/11/2021). Vendely further discloses a movable sled (240, 250; Figure 9) having projections (252; Figure 9) and several sled retaining features (i.e. pins 296 or “sled retainer 280”; see Para. 0281-0283; note Para. 0287 discloses retainer 280 retains the sleds in a restraint/inward position), wherein the sled (240, 250) is configured to be driven laterally by projections (252) between restraint and release positions (Para. 0284), however Vendely fails to explicitly disclose the sled retaining feature being comprised by the sled and extends laterally outward from the sled and is configured to inhibit movement of the sled in both the release and restraint position.
Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the sled retaining features of Vendely to extend laterally outward from the sled and inhibit movement in both positions without the use of improper hindsight drawn from Applicant’s own invention as motivation. 
Therefore, these features, in combination with the remaining features of Claim 20, render the claimed invention of Claim 20 allowable over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        7/21/2021